IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-91,475-01


                        EX PARTE DEREK DAVID ELMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. A-35,489-A IN THE 70TH DISTRICT COURT
                              FROM ECTOR COUNTY


        Per curiam.

                                            ORDER

        Applicant pleaded guilty to capital murder in exchange for a sentence of life imprisonment.

He did not appeal his conviction. Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        The trial court made findings of fact and conclusions of law, recommending that relief be

denied. This Court adopts the trial court’s findings of fact and conclusions of law, with the

exception of finding of fact number 5. Based on the trial court’s other findings and conclusions and

this Court’s independent review of the entire record, relief is denied.
                         2

Filed: August 19, 2020
Do not publish